
	
		I
		111th CONGRESS
		1st Session
		H. R. 2345
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2009
			Mr. Adler of New
			 Jersey (for himself, Mr.
			 Simpson, and Mr. Broun of
			 Georgia) introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Fair Credit Reporting Act to provide for an
		  exclusion from Red Flag Guidelines for health care practices with 20 or fewer
		  employees.
	
	
		1.Exclusion for health care
			 practices with 20 or fewer employees
			(a)In
			 generalSection 615(e) of the
			 Fair Credit Reporting Act (15 U.S.C. 1681m(e)) is amended by adding at the end
			 the following new paragraph:
				
					(4)Exclusion for
				health care practices with 20 or fewer employeesFor purposes of developing guidelines and
				prescribing regulations under this subsection, the term creditor
				shall not include a health care practice with 20 or fewer
				employees.
					.
			(b)RegulationsNot later than 180 days after the date of
			 the enactment of this Act, the agencies described in section 615(e)(1) of the
			 Fair Credit Reporting Act (15 U.S.C. 1681m(e)(1)) shall update the guidelines
			 and regulations required under such section to reflect the amendment made by
			 subsection (a).
			
